M. Steele Hays, Judge, dissenting. I cannot agree that the commission should be affirmed. The opinion of the Commission that appellee’s macular edema and uveitis were attributable to an injury incurred within the scope of his employment cannot, I believe, he sustained by the evidence, even when considered in a light most favorable to the appellee. The medical evidence from numerous opthamologists was that the cause or causes of macular edema and uveitis has not yet been isolated, though some, perhaps most, believe it to be vascular in origin. Claimant relies on the medical opinion of Dr. Jerry V. Wurster, Dr. William H. Campbell, and Dr. Norbert J. Becquet. The pertinent portion of Dr. Wurster’s opinion is: “However, since we know so very little of what causes peripheral uveitis and since I think his cystoid macular edema is secondary to that, one cannot rule out the possibility of injury being related to the onset of his peripheral uveitis. I am not indicating that there is a direct cause and effect, but I am just implying the possibility that perhaps there is a reasonable chance that the two could be related.” (It should also be observed that Dr. Wurster was mistaken in the sequence of the onset of disease as he erroneously assumed that the uveitis preceded the cystoid macular edema, which was clearly not the case.) Similarly, Dr. Campbell stated: “There is no known connection of his type of injury with this type of medical problem of the eye. However, no one can completely rule out or rule in the coincidental occurrence and there is always a possibility that an injury to an eye can cause inflammation.” Obviously, neither of these guarded and cautious opinions (both of which are couched in terms of “possibility” rather than “probability”) meet the requisites of substantial medical evidence. Dr. Becquet’s testimony came closer to meeting the test when he stated: “One should certainly consider a probable cause of the onset of uveitis and allergic reaction to the compounded lubricating solutions in the air hose which pulled loose.” The problem with Dr. Becquet’s comment is that he makes a mistake of fact that is fatal to his opinion when he assumes that both eyes were involved in the initial episode on August 3, 1972. The report of Dr. Becquet at pages 39 and 40 of the abstract makes it clearly evident that Dr. Becquet’s opinion is founded on the lubricating solution being introduced into both eyes when in fact it is undisputed that only the right eye of the appellee was involved. Against this inconclusive medical testimony is the testimony of the claimant’s own physician, Dr. Kenneth Wallace, also a opthamologist. Dr. Wallace examined the claimant on the day following his initial injury and both treated and examined the claimant over a period of several years. By actual count, Dr. Wallace saw the claimant not less than 97 times from the initial episode and as recently as November 8, 1977. Obviously, the claimant had a high degree of confidence in Dr. Wallace. Dr. Wallace testified un-equivocably that in his opinion there was no relationship between the August 3, 1972 injury and the pathology of the claimant’s vision loss. Specifically, Dr. Wallace stated: “The significance of that to me is that as time went on, it began to become clear that we were dealing with a bilateral condition affecting both eyes, which could not and would not be related to any trauma in one eye only.” [“In my opinion, the macular edema and uveitis that he subsequently developed in both eyes is not related in any way to any toxic or allergic reaction from any chemicals that were introduced to the eye in the accident that he described to me.”] Appellee relies on Harris Cattle Company v. Parker, 256 Ark. 166, 506 SW 2 118 and Hartford Accident and Indemnity Co. v. Waters, 73 SE 2d 70 as well as Larson 79.51. Professor Larson cites the case of Valente v. Bourne Mills, 77 R.I. 274, 75 Atl. 2 191. These cases hold that medical evidence “in appropriate cases” is not always required. A portion of Professor Larson’s commentary reads: “We can see that in the great majority of cases, such testimony ordinarily is necessary because of the seeming absence of connection between a particular accident and a claim resulting in injury. But in other cases involving special medical evidence, although highly desirable, is not always essential for an injured employee to make out a prima facie case, especially if the testimony is adequate, undisputed and un-impeached. ” I have no difficulty with this principle; I cannot, however, . agree that it has any application to the case at bar. In these cases there was no medical evidence on either side concerning causation, whereas in the present case Dr. Wallace and others stated emphatically that the injury and the result could not be related. Too, in the cases cited, the injury and its progress had a rather clear anatomical correlation, concerning which common experience gives some guidance, whereas in the case at bar the disease is highly complex and of unknown origin. I don’t believe Professor Larson and the rationale of these cases should be extended to apply to facts presented in this case. I would reverse and dismiss.